Case 0:19-cv-62226-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: ____________________

 SARA SANCHEZ-RAMPARTAP,

                Plaintiff,

 vs.

 COMPLYRIGHT, INC.
 d/b/a COMPLYRIGHT DISTRIBUTION SERVICES,

             Defendant.
 _____________________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, SARA SANCHEZ-RAMPARTAP, by and through her

 undersigned counsel, and sues the Defendant, COMPLYRIGHT, INC. d/b/a COMPLYRIGHT

 DISTRIBUTION SERVICES, and alleges as follows:


                                         INTRODUCTION

        1.      This is a proceeding for damages to redress the deprivation of rights secured to

 the Plaintiff by the Family and Medical Leave Act, 29 U.S.C. 2601-2654 (“FMLA”).

                                  JURISDICTION AND VENUE

        2.      The Court has jurisdiction over their controversy based upon the FMLA, and

 venue is proper as all acts described herein occurred within this judicial district.

                                              PARTIES

        3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

 juris, and an employee of the Defendant.




                                                   1
Case 0:19-cv-62226-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 2 of 3



         4.        At all times material hereto, the Plaintiff was an employee and member of a

 protected class within the meaning of the FMLA.

         5.        At all times material hereto, Defendant was a Florida Corporation doing business

 and services in this judicial district, was the employer or former employer of the Plaintiff, and is

 an employer as defined by the FMLA.

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

         6.        The Plaintiff has exhausted and fulfilled all conditions precedent to the institution

 of this action.

                                       STATEMENT OF FACTS

         7.        The Plaintiff was employed with the Defendant for over 18 years.

         8.        During Plaintiff’s employment, she always received great performance reviews

 and was not in jeopardy of losing her position at any point during her lengthy tenure.

         9.        However, Plaintiff suffers from a medical condition that required her to utilize

 FMLA leave three separate times over her last 4 years of employment.

         10.       Upon her last return from FMLA leave in late 2018, within approximately three

 months, in January of 2019, Plaintiff was terminated for a spreadsheet mistake.

         11.       Notably, Plaintiff had no prior spreadsheet mistakes, nor was she ever placed on

 any type of a final warning.

                                                 COUNT I

                                         FMLA RETALIATION

         12.       The Plaintiff incorporates by reference paragraphs 1-11 herein.

         13.       At all times material to this lawsuit, the Plaintiff was entitled to leave under the

 FMLA.




                                                      2
Case 0:19-cv-62226-DPG Document 1 Entered on FLSD Docket 09/06/2019 Page 3 of 3



        14.     As a result of this exercise of the FMLA, the Defendant intentionally, willfully

 and unlawfully retaliated against the Plaintiff, in violation of the FMLA.

        15.     That the Defendant’s decision to adversely affect the Plaintiff was both connected

 to, and in response to the Plaintiff’s FMLA coverage.

        16.     As a direct and proximate result of the Defendant’s unlawful treatment, the

 Plaintiff has suffered damages and will continue to suffer irreparable injury and damages in the

 future, under the FMLA.

        17.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

 costs and expenses related to this litigation under the FMLA.

        WHEREFORE, the Plaintiff, SARA SANCHEZ-RAMPARTAP, requests that judgment

 be entered     against   the Defendant,     COMPLYRIGHT,         INC.    d/b/a COMPLYRIGHT

 DISTRIBUTION SERVICES, for all damages recoverable under the FMLA, in addition to all

 litigation expenses and costs, including attorneys’ fees and any other lawful and equitable relief

 this Court deems to be just and proper.

                                   DEMAND FOR JURY TRIAL
    The Plaintiff demands a jury trial.
        Dated: September 6, 2019.             Respectfully submitted,

                                              Law Offices of Levy & Levy, P.A.
                                              1000 Sawgrass Corporate Parkway
                                              Suite 588
                                              Sunrise, Florida 33323
                                              Telephone: (954) 763-5722
                                              Facsimile: (954) 763-5723
                                              Email: david@levylevylaw.com
                                              Service Email: assistant@levylevylaw.com
                                              Counsel for Plaintiff

                                              /s/ David Cozad
                                              DAVID M. COZAD, ESQ.
                                              F.B.N.: 333920



                                                  3
